 In the Matter of COLUMBIA RIVER PACKERS ASSOCIATION, INC.andINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 87,AFLCase No. 19-R-1563.-Decided October 10, 1945Mr. James H. Cellars,of Astoria, Oreg., for the Company.Mr. C. R. Owen,of Portland, Oreg., for. the Operating Engineers.Mr. Henry Niemela,of Astoria, Oreg., for the C. I. O.Cllr.Stanley B. Korengold,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers, Local Union No., 87, AFL, herein called the OperatingEngineers, alleging that a question affecting commerce had arisenconcerning the representation of employees of Columbia River Pack-ersAssociation, Inc., Astoria, Oregon, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Erwin A. Peterson, Trial Examiner.The hearing, was held at Astoria, Oregon, on June 26, 1945.TheCompany, the Operating Engineers, and the Columbia River Fisher-men's Protective Union, C. I. 0., herein called the C. I. 0., appearedand participated.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, ,and to introduceevidence bearing on the issues.The Trial Examiner's rulings made.at the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS or FACTI.TILE BUSINESS Or THECOMPANYsColumbia River Packers Association, Inc., an Oregon corporation,is engaged in the business of canning, processing, and distributingfish and other seafood.The Company maintains 5 processing plants.64 N. L. R. B, No 3.9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 of which are located in Alaska. The remaining 3 plants consist ofcanneries at Astoria, Oregon, and Altoona, Washington, and a coldstorage plant' at Astoria, Oregon. In addition, the Company oper-ates a shipyard, a machine shop, a, can factory, and approximately35 stations for receiving and handling fish.The Company's entireoperations are administered through its main office at Astoria, Oregon.Approximately 90 percent of the products of the Astoria plant isshipped to poihts outside the State of Oregon.During the year 1944,the Company's sales were valued in excess of $5,000,000.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 87,affiliated with the American Federation of Labor, is a labor organiza-tion' admitting to membership employees of the Company.Columbia River Fishermen's Protective Union, affiliated with the'Congress of Industrial Organizations, is a labor organization admittingto membership employees of the Company. --III.THE ALLEGED APPROPRIATE UNITIn December 1942-the Operating Engineers petitioned the Board forcertification, as the exclusive bargaining representative of all operatingengirieers and apprentices employed by the Company.The Board dis-missed the petition upon finding that the bargaining unit sought wasinappropriate.,On April 26, 1945, the Operating Engineers againfiled a petition with the Board requesting certification in a unit ofoperating engineers.The Company contends that the unit sought isinappropriate and also that the Company's contract with the C. I. O.constitutes a bar.. In view of our finding herein, with regard to theappropriate unit, it is unnecessitry to consider the contention of theCompany, with- respect to the contract.",The Company employs five operating engineers, including the chiefengineer.The operating engineers work in the plant's cold storagedepartment where they operate and service the Company's refrigerationequipment; they regulate and control the temperatures in the ice tanksand in the freezing and cold storage rooms.The operating engineersare not a skilled group; 2 most of them have had little training or expe-rience in refrigeration mechanics before being employed by the Com-'pany; their apprenticeship period often lasts no longer-than a fewsMatter ofColumbia River Packers Asoc¢ation, Inc,52 N L R B 535.2The chief engineer,a skilled mechanic,is the sole person qualified to repair the plant'srefrigeration equipment,r COLUMBIA RIVER PACKERS ASSOCIATION,' INC.11weeks, after which they are permitted to assume the full responsibilitiesof their job.The record also indicates that the operating engineers dominor maintenance work in other parts of the plant and perform inci-dental tasks which are similar to those performed by other employees inthe plant.In the earlier proceeding, referred to above, we held that the operat-ing engineers were not a skilled-craft group, entitled to recognition in aseparate bargaining unit.3The record we now have before us presents-no evidence that the duties of the operating engineers have materiallychanged since the time of our previous decision.Accordingly, we seeno reason to depart from our prior determination.We, therefore, findthat the unit sought by the Operating Engineers is inappropriate forthe purposes of collective bargaining.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as we have, held in Section III, above, the bargaining unitsought by the Operating Engineers is,inappropriate for the purposes ofcollective bargaining, we find that no question affecting commerce hasarisen concerning the reptesentation of employees of the Companywithin the meaning of Section 9 (c),of the National Labor RelationsAct.We shall, therefore, dismiss the petition.ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-ployees of Columbia River Packers Association, Inc., Astoria, Oregon,filed by International Union of Operating Engineers, Local UnionNo. 87, AFL,.be, and it herebyis, dismissed.See footnote1, supra.